DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           S.G.R, the mother,
                               Appellant,

                                     v.

               DEPARTMENT OF CHILDREN & FAMILIES and
                       GUARDIAN AD LITEM,
                             Appellees.

                               No. 4D19-1018

                               [July 18, 2019]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Carolyn Bell, Judge; L.T. Case No.
502018DP000481XXXXMB.

   S.G.R., Lake Worth, pro se.

  Andrew Feigenbaum, Children's Legal Services, West Palm Beach, for
appellee Department of Children & Families.

    Thomasina F. Moore, Statewide Director of Appeals, and Laura J. Lee,
Senior Attorney, Florida Statewide Guardian ad Litem Office, Tallahassee,
for appellee Guardian ad Litem.

PER CURIAM.

   Affirmed.

LEVINE, C.J., FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.